          Case 1:20-cr-00056-NONE-SKO Document 34 Filed 01/04/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00056-NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   JASON CELES,                                       DATE: January 6, 2021
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case was previously set for a status conference on January 6, 2021. By stipulation, the

18 parties now move to continue the status conference to March 3, 2021, and to exclude time between

19 January 6, 2021 and March 3, 2021.

20          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

21 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

22 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

23 address public health concerns related to COVID-19.

24          Although the General Orders address the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
27 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

28 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

                                                        1
30
           Case 1:20-cr-00056-NONE-SKO Document 34 Filed 01/04/21 Page 2 of 4


 1 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 2 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 3 or in writing”).

 4          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 5 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 6 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 7 the ends of justice served by taking such action outweigh the best interest of the public and the

 8 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 9 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the
10 ends of justice served by the granting of such continuance outweigh the best interests of the public and

11 the defendant in a speedy trial.” Id.

12          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

13 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

14 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

15 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

16 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

17 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

18 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

19 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

20 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
21          In light of the societal context created by the foregoing, this Court should consider the following

22 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

23 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

24 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

25 pretrial continuance must be “specifically limited in time”).

26                                                 STIPULATION

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
                                                        2
30
          Case 1:20-cr-00056-NONE-SKO Document 34 Filed 01/04/21 Page 3 of 4


 1         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 2 through defendant’s counsel of record, hereby stipulate as follows:

 3         1.      By previous order, this matter was set for status on January 6, 2021.

 4         2.      By this stipulation, defendant now moves to continue the status conference until March 3,

 5 2021, and to exclude time between January 6, 2021, and March 3, 2021, under Local Code T4.

 6         3.      The parties agree and stipulate, and request that the Court find the following:

 7                 a)     The government has represented that the discovery associated with this case

 8         includes investigative reports and related documents, body camera footage, criminal history

 9         reports, and court documents. All of this discovery has been either produced directly to counsel

10         and/or made available for inspection and copying.

11                 b)     Counsel for defendant desires additional time to review discovery provided by the

12         government, conduct additional investigation regarding the charges, consult with his client, and

13         discuss potential resolution with the government. The parties are also in the process of briefing a

14         motion to suppress, with a hearing set before the district court on February 12, 2021.

15                 c)     Counsel for defendant believes that failure to grant the above-requested

16         continuance would deny him/her the reasonable time necessary for effective preparation, taking

17         into account the exercise of due diligence.

18                 d)     The government does not object to the continuance.

19                 e)     Based on the above-stated findings, the ends of justice served by continuing the

20         case as requested outweigh the interest of the public and the defendant in a trial within the

21         original date prescribed by the Speedy Trial Act.

22                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23         et seq., within which trial must commence, the time period of January 6, 2021 to March 3, 2021,

24         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

25         because it results from a continuance granted by the Court at defendant’s request on the basis of

26         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

27         of the public and the defendant in a speedy trial.

28         4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

                                                         3
30
          Case 1:20-cr-00056-NONE-SKO Document 34 Filed 01/04/21 Page 4 of 4


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3            IT IS SO STIPULATED.

 4

 5
      Dated: January 3, 2021                                MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ KATHERINE E. SCHUH
 8                                                          KATHERINE E. SCHUH
                                                            Assistant United States Attorney
 9
10
      Dated: January 3, 2021                                /s/ DOUGLAS FOSTER
11                                                          DOUGLAS FOSTER
12                                                          Counsel for Defendant
                                                            JASON CELES
13

14

15

16
                                           FINDINGS AND ORDER
17

18 IT IS SO ORDERED.

19
     Dated:     January 4, 2021                                  /s/   Sheila K. Oberto           .
20                                                    UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28

                                                        4
30
